DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6, 8-9, 11-12, & 14-15 are objected to because of the following informalities: 
In claims 5, 8, 11, & 14, the claims use the language of “in that order.” This language is not entirely clear, with the examiner suggesting changing the language to --placed in that order--, so as to clarify that a positional order of the films is referred to.
The differential values are provided as unitless in claims 6, 9, 12, & 15, however the calculation involves layer thickness (distance units) multipled by a density (mass over volume units), such that the differential value has units of mass over area. As the units are not claimed, it is not clear how distance or density is calculated in the claim, and therefore it is not clear what units the differential value has (as it cannot be unitless as currently defined). As such it is not clear how to calculate the differential values of claims 6, 9, 12, & 15. The specification specifies the units of electrode pitch (p) and kg/cm3 for distance and density, respectively, such that the addition of units would not be considered new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US PGPub 20190393856)
Iwamoto et al. discloses in Fig. 15:
An acoustic wave device comprising: 
a substrate (material layer 2), 
a multilayer film on the substrate (low acoustic velocity film 22 and high acoustic velocity film 32), 
an LT layer (piezoelectric body 3) which is located on the multilayer film and is configured by a single crystal (para [0002]) of LiTaO3 (para [0131], as the sixth embodiment is a variation of the fifth embodiment, para [0139]), 
and an IDT electrode (4) on the LT layer, 
wherein, in the multilayer film, a differential value is negative, the differential value being obtained by subtracting a total value of values each obtained by multiplying a density and thickness of a film having a slower acoustic velocity than a transverse wave acoustic velocity of the LT layer from a total 2 (para [0135]) or Ta2O5 (para [0130]), and the thickness of the high acoustic velocity film 32 is 0.45λ (para [0139]) and may be silicon nitride (para [0139]), resulting in a differential value of greater than -2960 (for SiO2) or -14080 for (Ta2O5), using the densities provided in the specification), 
and a thickness of the LT layer is less than λ where a pitch of electrode fingers in the IDT electrode determines λ (LT is set to 0.3λ, para [0132-0133]).
Iwamoto et al. does not disclose:
a thickness of the LT layer is less than 2p where a pitch of electrode fingers in the IDT electrode is "p"
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the pitch “p” of the electrode fingers of the IDT electrode to be set as λ/2, wherein λ is the wavelength determine by the electrode finger pitch of the IDT electrode, as a standard, commonly used in the art IDT electrode pitch used to set the wavelength of a SAW resonator, as is well-known in the art.
	As a consequence of the combination, a thickness of the LT layer is less than 2p where a pitch of electrode fingers in the IDT electrode is "p."

	As per claim 3:
	Iwamoto et al. discloses in Fig. 15:
		the thickness of the LT layer is 0.3λ.

the thickness of the LT layer is 0.6p or more and less than 0.8p.
	As a consequence of the combination of claim 1, the thickness of the LT layer is 0.6p or more and less than 0.8p (0.3λ equates to 0.6p for a λ/2 pitch).

	As per claim 4:
	Iwamoto et al. discloses in Fig. 15:
the substrate has a higher acoustic velocity than the transverse wave acoustic velocity of the LT layer (substrate is single crystal silicon, para [0132], which matches the structure of the specification).

	As per claim 17:
	Iwamoto et al. discloses in Fig. 26:
A multiplexer comprising: an antenna terminal (antenna common terminal 225), a transmission filter (filter 214) which filters a signal output to the antenna terminal, and a reception filter (filters 211-213) which filters a signal input from the antenna terminal, wherein at least one of the transmission filter and the reception filter includes the acoustic wave filter of the embodiments of the application (para [0158]).
	Iwamoto et al. does not disclose the acoustic wave filter of claim 1.
	As a consequence of the combination of claim 1, the multiplexer comprises the acoustic wave filter of claim 1.


	Iwamoto et al. discloses in Fig. 26:
A communication apparatus (240) comprising: an antenna (202), DOCS 114324-993US1/390448617 ProcopioAttorney Docket No. 114324-993US1a multiplexer (210) in which the antenna terminal is connected with the antenna, and an IC (RF signal processing circuit 203) which is connected with respect to the transmission filter and the reception filter on a side opposite to the antenna terminal about a signal route (left to right in Fig. 26).
	Iwamoto et al. does not disclose the multiplexer according to claim 17.
	As a consequence of the combination of claim 1, the multiplexer is the multiplexer according to claim 17.
	
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Iwamoto et al. (US PGPub 20190393856) as applied to claim 1 above, and further in view of Iwamoto et al. (US PGPub 20190393854), hereinafter Iwamoto 2.
	The resultant combination discloses the acoustic wave device as per claim 1, rejected above.
	As per claim 11:
	The resultant combination does not disclose:
the multilayer film comprises a first high acoustic velocity film having a faster acoustic velocity than that of the LT layer and a first low acoustic velocity film having a lower acoustic velocity than that of the LT layer placed in that order from the LT layer side.

	A SAW resonator comprising a multilayer substrate comprising a low acoustic velocity film (4) and a first high acoustic velocity film (3) having a faster acoustic velocity than that of the LT layer (being AlN, para [0090]) and a first low acoustic velocity film  (9) having a lower acoustic velocity (para [0155]) than that of the LT layer placed in that order from the LT layer side.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a first low acoustic velocity film below the high acoustic velocity film of the resultant combination to provide the benefit of raising the degrees of freedom in selecting materials for forming the support substrate, as taught by Iwamoto 2 (para [0156]).

	As per claim 12:
	The resultant combination discloses that the first high acoustic velocity film is comprised of Si3N4 (para [0139]) and the low acoustic velocity film is comprised of Ta2O5 (para [0130]), and the differential value is greater than -14080.
	The resultant combination does not disclose that the first low acoustic velocity film is comprised of Ta2O5 and differential value is limited to a range of -732 to -521.
	Iwamoto 2 discloses in Fig. 16:
	The first low acoustic velocity film (9) may be the same as the other low acoustic velocity film (para [0156]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the differential value to be within a range of -732 to -521, as Iwamoto et al. discloses 
	As a consequence of claim 11, the first low acoustic velocity film is composed of Ta2O5.

Allowable Subject Matter
Claims 2, 5-10, & 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The combination of limitations in claims 2, 5-10, & 13-16 with the limitations of claim 1 were not found in the prior art. Specifically, combinations of different low acoustic velocity materials were not found in conjunction with a high acoustic velocity material in a multi-layer film, nor were all of the limitations with regards to thickness as per claims 2 & 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843